Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00496-CR

                                 Brandon Neil COBBS,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                    From the 355th District Court, Hood County, Texas
                                Trial Court No. CR11298
                     Honorable Ralph H. Walton Jr., Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellate counsel’s motion to withdraw is GRANTED.

      SIGNED June 12, 2013.


                                            _____________________________
                                            Patricia O. Alvarez, Justice